   Case: 1:12-cv-06170 Document #: 145 Filed: 09/11/20 Page 1 of 3 PageID #:4159




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

United States of America ex rel.              )
LEONARD LOGAN,                                )
                                              )       Case No. 12 CV 6170
       Petitioner,                            )
                                              )
               vs.                            )
                                              )
NEDRA CHANDLER, Warden,                       )
                                              )       Judge Kennelly
       Respondent.                            )


                             PETITIONER’S STATUS REPORT
                             ON STATE COURT PROCEEDINGS


       NOW COME Petitioner Leonard Logan, by and through his counsel, and present the

following status report on the state court proceedings in this case:

       1.      As previously reported to this Court, Mr. Logan has been in the middle of an

evidentiary hearing on his post-conviction actual innocence claim in the Circuit Court of Cook

County. That hearing began in 2019 but had been stayed when new evidence surfaced that Mr.

Logan sought to supplement to his petition, and had been further delayed by the closure of the

Illinois courts due to the COVID-19 pandemic.

       2.      On September 9, 2020, the hearing finally concluded, as the state court heard final

evidence and argument. That same day, the state court denied Mr. Logan post-conviction relief.

Mr. Logan intends to appeal both this decision and the state court’s decision to deny him an

evidentiary hearing on his other due process and ineffective assistance of counsel claims.

       3.      Even though this Court has lifted the stay on these proceedings (Dckt. No. 142)

Mr. Logan nevertheless wanted to apprise this Court or the status of the state court litigation.
Case: 1:12-cv-06170 Document #: 145 Filed: 09/11/20 Page 2 of 3 PageID #:4160




                                          Respectfully Submitted,


                                          /s/ Tara Thompson

                                          Jon Loevy
                                          Tara Thompson
                                          David B. Owens
                                          THE EXONERATION PROJECT
                                            at the University of Chicago Law School
                                          311 N. Aberdeen Street
                                          Chicago, IL 60607
                                          (312) 789-4955
                                          tara@exonerationproject.org
                                          Counsel for Petitioner

                                          DATE:         September 11, 2020




                                      2
   Case: 1:12-cv-06170 Document #: 145 Filed: 09/11/20 Page 3 of 3 PageID #:4161




                                CERTIFICATE OF SERVICE

       I, Tara Thompson, an attorney, certify that on September 11, 2020, I sent by electronic
means a copy of the attached Status Report on State Court Proceedings, to counsel of record
through this Court’s CM/ECF System.

                                                    /s/Tara Thompson




                                                3
